DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-16 are pending.  Applicant’s previous election of claims 1-8 and 15-16 and the following species still applies and claims 9-14 remain withdrawn.

    PNG
    media_image1.png
    89
    252
    media_image1.png
    Greyscale

Response to Amendment
Applicant’s amendment of 02/01/22 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Objections

Claim(s) 16 is/are objected to because of the following informalities:  the claim recites “R11 and R13 are the same or different...” and it appears this should be “R11 to R13”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-3, 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beppu et al. (U.S. 2008/0249271) in view of Kuramoto et al. (JP 05-281415 see machine translation) in view of the Gelest NPL document in view of Fujita et al. (JP 2012-180462 see machine translation).
Regarding claims 1-3 and 5 and 15, Beppu teaches an adhesive composition comprising a thermal radical polymerization initiator (as in claim 5, the polymerization reaction is disclosed as being radical polymerization, [0037]) and a polysilsesquioxane with polymerizable (e.g., 
Beppu does not disclose the presence of alkoxy groups in the polysilsesquioxane (corresponding to the claimed formula 2).  However, Kuramoto is also directed to compositions with adhesive properties including polyorganosilsesquioxanes bearing unsaturated (alkenyl) groups and teaches that terminal alkoxy groups (corresponding to the claimed OR2 groups) on the polysilsesquioxane should be present at 0.9-16wt% to provide good adhesion (see abstract, pages 3-4).  The formula in Kuramoto indicates that the alkoxy groups would be present on the R(SiO2/2)(OR) repeating units in the polyorganosilsesquioxane as in present formula 2 (see formula 1 of the Japanese document).  Thus, it would have been obvious to have provided such an amount of alkoxy groups in the polysilsesquioxane of Beppu in order to improve adhesion as taught by Kuramoto.  
The above 0.9-16wt% range of Kuramoto in modified Beppu appears to overlap claim 15 because the 5-500 ratio of claim 15 corresponds to a percentage of formula 2 repeating units (i.e., formula 2/(formula 1+formula 2)) of about 16% (i.e., 1/(5+1)) to about 0.19% (i.e., 1/(500+1).  Additionally, given that Kuramoto provides properties, including adhesion and degassing, that are affected by the amount of alkoxy groups (pages 3-4), the amount of alkoxy groups in the polyorganosilisesquioxane (represented by formula 2) is an art-recognized result effective variable that would have been obvious to adjust, including to values within the claimed range, as part of the optimization of the degree of adhesion/degassing as set forth by Kuramoto.
The above “result effective variable” teachings regarding the alkoxy groups in Kuramoto (which are sufficient on their own) are confirmed by and further obvious in view of the teachings of the Gelest NPL document and Fujita.  The Gelest NPL document teaches that the alkoxy groups of a polyorganosiloxane promote adhesion (as already taught by Kuramoto) to substrates bearing hydroxyl groups (e.g., inorganic substrates) because the alkoxy groups hydrolyze and then condense with those surface hydroxyl groups (see page 2-3).  Fujita is also directed to adhesives based on unsaturated group bearing polyorganosilsesquioxanes (like Kuramoto and Beppu) and teaches that the number residual alkoxy groups after polymerizing the organotrialkoxysilane compounds (to form the polyorganosilsesquioxane) should be controlled to 0.3 moles or less (based on 1.0 mole of alkoxy groups in the unreacted organotrialkoxysilanes) to avoid gassing (an effect already taught by Kuramoto) (see [0011], [0016], [0028]).  The above 0.3 or less molar ratio of Fujita also appears to overlap the range of claim 15.  Thus, the teachings of the Gelest NPL document and Fujita confirm the teachings of Kuramoto in modified Beppu, i.e., that it would have been obvious to adjust the amount of alkoxy groups in the polyorganosilsesquioxane of modified Beppu to values overlapping the claimed range as part of the process of optimizing the properties of the adhesive (i.e., optimizing adhesion and gassing).  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beppu et al. (U.S. 2008/0249271), in view of Kuramoto et al. (JP 05-281415 see machine translation), in view of the Gelest NPL document, in view of Fujita et al. (JP 2012-180462 see machine translation), as applied to claim 1 above and further in view of Ogawa (U.S. 2014/0116615).
Regarding claims 4, Beppu teaches all of the above subject matter but does not disclose the claimed additional compound.  However, Ogawa is also directed to an adhesive based on acryloxy functional siloxane resin with thermal radical initiator (see abstract, [0066]-[0070]) and .

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beppu et al. (U.S. 2008/0249271), in view of Kuramoto et al. (JP 05-281415 see machine translation), in view of the Gelest NPL document, in view of Fujita et al. (JP 2012-180462 see machine translation) as applied to claim 1 above and further in view of Matsui (JP-H04178411, see machine translation).
Regarding claims 6-7, Beppu teaches all of the above subject matter but does not disclose a silane coupling agent or an antioxidant.  However, Matsui is also directed to an adhesive (adhesion is disclosed as desirable, [0004], also see discussion of coupling agents below) based on acryloxy functional siloxane resin ([0018]) and discloses that silane coupling agents (e.g., vinyltrialkoxysilane, “virni” is a mistranslation of vinyl, vinyl is radically polymerizable as in the claimed formula of claim 6) and antioxidants (as in claim 7) may be included in the composition to improve coupling (i.e., adhesion) and prevent oxidation, respectively, ([0045]-[0046]).  The amount of antioxidant ([0046]) appears to overlap the claimed range when calculated based on the amount of radical initiator in Beppu ([0092]), but this amount is also (alternatively) obvious to adjust to within the claimed range as an art-recognized result effective variable in order to optimize the degree of oxidation prevention.  Thus, it would have been obvious to have included the silane coupling agent and antioxidant additives as explained above in the composition of Beppu as taught by Matsui in order to improve coupling (adhesion) and prevent oxidation.

Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beppu et al. (U.S. 2008/0249271), in view of Kuramoto et al. (JP 05-281415 see machine translation), in view of the Gelest NPL document, in view of Fujita et al. (JP 2012-180462 see machine translation), in view of Ogawa (U.S. 2014/0116615), as applied to claim 1 above and further in view of Kouchi (JP 2007-231195, see machine translation).
Regarding claims 6 and 8, modified Beppu teaches all of the above subject matter including a thermal radical polymerization initiator but does not disclose a silane coupling agent or chain transfer agent.  Beppu does not disclose a particular thermal radical polymerization initiator but Ogawa (see above) is also directed to an adhesive based on acryloxy functional siloxane resin with thermal radical initiator and discloses that peroxide based initiators are suitable thermal radical polymerization initiators ([0077]).  Thus, it would have been obvious to have used such an initiator in Beppu because Ogawa discloses that it is suitable for the intended functionality/purpose.  Ogawa also discloses that such peroxide initiators can be degraded under high heat if the polymerization reaction is too fast ([0109]).  Chain transfer agents as claimed are not disclosed.
However, Kouchi is also directed to an adhesive based on unsaturated/alkenyl functional siloxane resin with peroxide thermal radical initiator ([0001], [0008], [0010]) and teaches that butyl mercaptan (inherently a chain transfer agent as in claim 8 based on the present application) may be used as a curing retarder to prevent thermal decomposition of the peroxide initiator ([0023]), with such thermal decomposition prevention already being sought by Ogawa in modified Beppu).  The amount of curing retarder ([0023]) appears to overlap the claimed range when calculated based on the amount of radical initiator in Beppu ([0092]), but this amount is 
Kouchi also discloses that acryloyloxy functional silane coupling agents (within the formula of claim 6 and inherently radically polymerizable) may be included to improve adhesion ([0025]).
Thus, it would have been obvious to have included the curing retarder and coupling agent in the composition of modified Beppu as taught by Kouchi in order to prevent thermal decomposition of the peroxide initiator and improve adhesion, respectively.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beppu et al. (U.S. 2008/0249271), in view of Kuramoto et al. (JP 05-281415 see machine translation), in view of the Gelest NPL document, in view of Fujita et al. (JP 2012-180462 see machine translation), as applied to claim 1 above and further in view of Ogawa (U.S. 2014/0116615) in view of Matsui (JP-H04178411, see machine translation).
Regarding claims 16, modified Beppu teaches all of the above subject matter but does not disclose the claimed additional compounds.  However, Ogawa is also directed to an adhesive based on acryloxy functional siloxane resin with thermal radical initiator (see abstract, [0066]-[0070]) and teaches that a multifunctional acrylate (inherently radically polymerizable) compound may be included as an additive to improve/control adhesion ([0086]).  Thus, it would have been obvious to have included such a compound in the composition of Beppu in order to improve/control adhesion.

It is further obvious to include multiple different compounds that promote adhesion (e.g., the multifunctional acrylate and silane coupling agent discussed above) to provide even greater adhesion than would be provided by just using one adhesion improving compound.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
The previous 112 rejection is withdrawn due to Applicant’s amendment.  The previous double patenting rejection is withdrawn because the copending application is abandoned.
Applicant’s remarks based on the 103 rejections are moot in light of the new rejections provided above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787